Citation Nr: 1828913	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  09-33 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1959 to December 1962, from January 1969 to March 1986, and from May 5, 1994 to May 20, 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO, inter alia, granted the Veteran's claim for service connection for type II diabetes mellitus, assigning an initial rating of 20 percent and an effective date of March 28, 2005.  In January 2008, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned for type II diabetes mellitus.  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.  A supplemental SOC (SSOC) was issued later in September 2009.

As the Veteran disagreed with the initial rating assigned following the award of service connection for type II diabetes mellitus, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2013, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  

In an April 2017 rating decision, the AOJ found a clear and unmistakable error in the prior assignment of an effective date for the award of service connection for type II diabetes mellitus, and assigned a new effective date of March 28, 2006.  In the April 2017 rating decision, the AOJ also granted separate ratings for diabetic peripheral neuropathy of the left lower extremity and for diabetic peripheral neuropathy of the right lower extremity (both as secondary to service-connected diabetes mellitus), assigning each an initial rating of 10 percent and an effective date of January 8, 2017.  The Veteran has not disagreed with any aspect of the April 2017 rating decision, to include the assigned ratings or effective dates of the separate ratings that were granted therein.  

In a March 2018 rating decision, the AOJ granted a separate rating for erectile dysfunction (as secondary to service-connected hypertension), assigning an initial noncompensable rating and a January 8, 2017 effective date, as well as special monthly compensation (SMC) based on loss of use of a creative organ effective January 8, 2017.  The Veteran has not disagreed with any aspect of the March 2018 rating decision, to include the assigned rating or effective dates of the separate ratings that was granted therein.  Also in March 2018, the AOJ issued a supplemental SOC (SSOC, continuing the assigned rating for the Veteran's type II diabetes mellitus, and returned the matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the June 2013 Board remand, the Board found that a more contemporaneous examination, with findings responsive to the applicable rating criteria, was needed to properly evaluate the Veteran's service-connected diabetes mellitus, and directed the AOJ to arrange for the Veteran to undergo a VA diabetes mellitus examination.  The Board further directed that the VA examiner must, among other things, comment on whether the Veteran's retinopathy was an associated complication of his diabetes mellitus, with an explanation and rationale for the determination provided.  A review of the claims file reveals that, in response to the Board's June 2013 remand, the Veteran underwent a VA diabetes mellitus examination in January 2017.  However, the January 2017 VA examiner did not comment on whether the Veteran's retinopathy was an associated complication of his diabetes mellitus, and no medical opinion in this regard was otherwise obtained.  As the AOJ failed to fully or substantially comply with the Board's remand directives, another remand of this matter is required.  See Stegall, supra.

Accordingly, on remand, the AOJ should arrange to obtain an addendum medical opinion from the physician who evaluated the Veteran in the January 2017 VA diabetes mellitus examination, or from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met and that the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether "staged rating" of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning,  and, if necessary, appropriate authorization to enable VA to obtain, any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the examiner who evaluated the Veteran in January 2017 an addendum opinion addressing the complications of the Veteran's type II diabetes mellitus-specifically retinopathy.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The physician must specifically address whether the Veteran has retinopathy and/or any other eye condition; and, if so, for each, whether the condition is a complication of the Veteran's type II diabetes mellitus.  

In addressing the above,the physician should consider and discuss all pertinent medical and other objective evidence, to include the May 2007 and January 2017 VA diabetes mellitus examination reports, as well as all pertinent lay assertions.

If the physician finds that the Veteran has an eye condition, to include retinopathy, that is a complication of the Veteran's type II diabetes mellitus, the appropriate Disability Benefit Questionnaire (DBQ) should be completed.

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority (to include consideration of whether "staged rating" of the disability is appropriate).

6. If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




